DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claim 4 recites the broad recitation ‘the outer contour of the supporting crossmember is concave’, and the claim also recites ‘at least in sections’ which is the narrower statement of the range/limitation.  Claim 4 also recites the broad recitation ‘the outer contour of the deformation means is concave’, and the claim also recites ‘at least in sections’ which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (JP 2014034383).
Regarding Claim 1, Hasegawa et al. teach a front structure of a motor vehicle, comprising at least one supporting crossmember (10) and a front spoiler (see 2c) that extend in the transverse direction of the motor vehicle, the front spoiler having a front section (see 2e) that extends outward of the supporting crossmember, and at least one deformation means (11) arranged in an intermediate space between the supporting crossmember and the front spoiler or is integral with the front spoiler, wherein the front section of the front spoiler and the deformation means are configured (Machine translation of Hasegawa et al.; Paragraphs [0026]-[0027]; 2C is deformed downward due to 11c) so that, in the case of a pedestrian collision, the front section is arched (see fig. 3) by the deformation means that is supported on the supporting crossmember.

Regarding Claim 2, Hasegawa et al. teach the front structure, wherein the supporting crossmember (10) and the deformation means (11) have outer contours (see 11a, 11b) that are formed so that they correspond with one another in those sections in which they interact with one another by way of a support (see fig. 1) of the deformation means in the case of a pedestrian impact.

Regarding Claim 3, Hasegawa et al. teach the front structure, wherein the outer contours (see 11a, 11b) of the supporting crossmember (10) and the deformation means (11) are complementary (see fig. 1) with respect to one another at least in those sections, in which they interact with one another in the case of a pedestrian impact.

Claim 8, Hasegawa et al. teach the front structure, wherein a region (see 11d) of the deformation means that faces the front section of the front spoiler after the pedestrian impact is substantially planar (see fig. 3).

Regarding Claim 10, Hasegawa et al. teach the front structure, and a motor vehicle (Machine translation of Hasegawa et al.; Par [0010]) having the front structure.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sipido et al. (US 20180272986).
Regarding Claim 1, Sipido et al. teach a front structure of a motor vehicle, comprising at least one supporting crossmember (20) and a front spoiler (see 30) that extend in the transverse direction of the motor vehicle, the front spoiler having a front section that extends outward of the supporting crossmember, and at least one deformation means (3, 4) arranged in an intermediate space between the supporting crossmember and the front spoiler or is integral with the front spoiler, wherein the front section of the front spoiler and the deformation means are configured (Par [0047], lines 13-23; 4 is moved downwards in a pivoting movement, shaping 30 due to the connection at 4.1) so that, in the case of a pedestrian collision, the front section is arched (see fig. 5B) by the deformation means that is supported (Par [0047], lines 26-28) on the supporting crossmember.

Regarding Claim 2, Sipido et al. teach the front structure, wherein the supporting crossmember (20) and the deformation means (3,4) have outer contours that are formed so that they correspond (see fig. 5B) with one another in those sections in which they interact with one another by way of a support (Par [0047], lines 26-28) of the deformation means in the case of a pedestrian impact.

Claim 3, Sipido et al. teach the front structure, wherein the outer contours of the supporting crossmember (20) and the deformation means (3,4) are complementary (see fig. 5B) with respect to one another at least in those sections, in which they interact (Par [0047], lines 26-28) with one another in the case of a pedestrian impact.

Regarding Claim 8, Sipido et al. teach the front structure, wherein a region of the deformation means (3, 4) that faces the front section of the front spoiler after the pedestrian impact is substantially planar (see fig. 5B; 4).

Regarding Claim 9, Sipido et al. teach the front structure, wherein the at least one deformation means (3, 4) is an articulated structure (Par [0047], lines 4-9) with one or more joints (4.1, 4.2), the joints being integral with the front spoiler.

Regarding Claim 10, Sipido et al. teach the front structure, and a motor vehicle (Par [0012]) having the front structure.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. JP 2002337634, Matsumoto et al. JP 2004203158, Ichikawa et al. JP 2012051435, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A ENGLISH/Primary Examiner, Art Unit 3616